Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ election of Species 1, figures 1 -2, claims 1 and 2, in paper filed on 4/21/20 without traverse is acknowledged.
Since claims 2 and 3 were canceled and claim 4 was not elected, therefore, in the instant application, claim 1 has been examined and claim 4 has been further withdrawn from consideration.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (US 4,516,099), in view of Essler et al. (US 4,310,818).
Regarding claim 1, Fujii discloses an electromagnetic relay comprising:
an electromagnet (7); 
an armature (6) configured to be attracted and moved by the electromagnet (7); and 
a contact including a fixed contact (41), 
a movable contact (31) that is brought into contact with and moved away from the fixed contact (41) by the movement of the armature (6), and 

a movable spring (3) to which the movable contact (31) is attached, and 
a fixed spring (2) to which the fixed contact (41) is attached. 
Fujii does not disclose the porous part (4) that is formed of a porous metal.
Although Fujii does not explicitly disclose the part (4) that is formed of a porous metal.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the part (4) as taught by Fujii that is formed of a porous metal for the purpose of reducing weight of the device, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

    PNG
    media_image1.png
    285
    254
    media_image1.png
    Greyscale

Fujii does not disclose the porous part is provided in at least one of a position between the movable contact (31) and the movable spring (3) and a position between the fixed contact (41) and the fixed spring (2).
Essler discloses an electromagnetic relay comprising the porous part (see the drawing below) is provided in at least one of a position between the movable contact (5) and the movable spring (see the drawing below) and a position between the fixed contact (6, 7) and the fixed spring (see the drawing below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the porous part is provided in at least one of a position between the movable contact and the movable spring and a position between the fixed contact and the fixed spring as taught by Essler with Fujii’s device for the purpose of reducing weight of the device, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
[AltContent: arrow][AltContent: textbox (Movable spring)][AltContent: textbox (Fixed spring)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Porous part)]	
    PNG
    media_image2.png
    239
    267
    media_image2.png
    Greyscale
		

    PNG
    media_image3.png
    248
    415
    media_image3.png
    Greyscale

Response to Arguments
Applicant's arguments filed 12/17/20 have been fully considered but they are not persuasive. 
In the REMARKS:
Page 4, first paragraph, applicant argued that:
“This disclosure of Fujii indicates that the fixed contact 41 and the fixed contact spring 4 are not connected to the restoring spring 2…... Further, as illustrated in FIG. 5 of Fujii, no component is provided between the fixed contact 41 and the fixed contact spring 4, and even a portion “A” ….. Accordingly, Fujii does not even suggest providing a component between the fixed contact 41 and the fixed contact spring 4.).”.

	Those arguments are not found to be persuasive, because Fujii does indicate that the fixed contact 41 and the fixed contact spring 4 are indirectly connected to the restoring spring 2. Furthermore, claim 1 does not disclose the “component is provided between the fixed contact and the fixed contact spring”.  Therefore, Fujii does not have to disclose this component.
Page 5, first paragraph, applicant argued that:
“Essler is silent about any porous part and does not teach a component provided between each of the contacts 5, 6, and 7 and the corresponding movable/fixed spring.)”
	 
Those arguments are not found to be persuasive, because Essler does disclose the porous part (see the drawing below).  Since claim 1 does not describe the specific structures of the porous part, the part as described in the drawing of Essler below is equivalent to the porous part of the applicant.  Furthermore, claim 1 does not disclose the “component is provided between the fixed contact and the fixed contact spring”.  Therefore, Fujii does not have to disclose this component.

    PNG
    media_image3.png
    248
    415
    media_image3.png
    Greyscale

Conclusion
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 			
/Lisa Nhung Homza/
Patent Examiner - Art Unit 2837
January 1, 2021

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837